Title: Deed of Manumission for Robert Hemings, 24 December 1794
From: Jefferson, Thomas
To: 


This indenture witnesseth that I Thomas Jefferson of the county of Albemarle have manumitted and made free Robert Hemings, son of Betty Hemmings: so that in future he shall be free and of free condition, with all his goods and chattels and shall be discharged of all obligation of bondage or servitude whatsoever: and that neither myself, my heirs executors or administrators shall have any right to exact from him hereafter any services or duties whatsoever. In witness whereof I have put my seal to this present deed of manumission. Given in Albemarle this twenty fourth day of December one thousand seven hundred and ninety four.

Th: Jefferson


Signed, sealed and delivered in presence of D: Carr

